.Harwell, J.
The prosecutor missed from his premises a hog some time in November, 1916, and found it, in the latter part of December, at the home of Cephas Johnson, about three miles distant. Otis Cotton, the defendant, was living with the prosecutor when the hog was missed. He searched for it for the prosecutor for several days, but said that he could not find it. Before his arrest he went to the prosecutor and asked what he would take to compromise the case, and offered for that purpose $35, which was declined. The evidence further shows that on one night in November, at about twelve o’clock, the defendant carried this hog in his buggy to the home of Johnson, telling Johnson that he had more hogs than he could feed, and leaving the hog with him to be raised on halves. The prosecutor found the hog at Johnson’s home and identified it. Two witnesses for the defendant testified that in the first week in December they saw the defendant in his buggy, near Cephas Johnson’s residence, at night, about nine o’clock, and that he did not have any pig in the buggy. The defendant made a statement denying that he stole the hog or that he carried it to Cephas Johnson’s house.
The headnote does not require elaboration.

Judgment affirmed.


Broyles, P. J., and Bloodworth, J., concur.